The opinion of the' Court delivered by
Judge Saffold,
As to the first assignment, that, the declaration is not signed •either by the plaintiff or his attorney, to support a judgment the omission will be supplied by reference to the preceding part of the Record and proceedings. The name of the plaintiff is to be found in the body of the declaration, and in the writ, and the name of the attorney on the writ—the omission is therefore cured. ’
The second assignment is, that the judgment was final when it should have been interlocutory. The language of the contract is less certain than could be desired; but we conceive that the rate was not mentioned either as a penalty for non-payment, or a- criterion by which to estimate damages. The only safe and legal construction which we are enabled to give to the contract is,' that the mention of four dollars per hundred shews (if any thing) the price at which the parties estimated the cotton at the time of the contract, and at which the payee had accounted to the maker for it. This does not determine its value at the time fixed for its delivery. This statement of the price in thé note-does not liquidate the claim. The note was not a “ writing” ascertaining the plaintiff’s demand or sum sued for: but if at the time the cotton became due its price had varied, the plaintiff’s recovery must have been according to the then selling price, regardless of the rate at which it was estimated when «old by defendant to-plaintiff. It is therefore the opinion of *111the Court, that the judgment by default should have been interlocutory and not final.
Judgment must, be reversed, and the cause remanded.